DETAILED ACTION
This action is in reply to papers filed 11/30/2021. Claims 1-3, 5-7, 9-10, 12, 15-21, 23-25, 27-28, 30, 32 and 34-42 are pending with claims 1-3, 5-7, 9-10, 12, 15-21, 23-25, 27-28, 30, 32 and 34-39 and 41-42 and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
 Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the PgPub of this application, US20200093874A1. Note that the sole purpose of the use of the PgPub of the instant application is to aid the Examiner in making rejections.

			           Election by Original Presentation
Applicant argues: Notwithstanding the above flaws in the Office's reasoning, Applicant respectfully submits that there would be no serious burden on the examiner if restriction is not required. For instance, the Office has not shown that SPINK and SPINKS belong to separate classifications, or have separate statuses in the art, or are in different fields of search.
In view of the above, neither criteria for distinctness has been demonstrated to support a
restriction requirement. Withdrawal of the restriction requirement and examination of claim 40
on the merits are respectfully requested.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because there certainly would be a serious burden on the Examiner if Restriction were not required. 
	Claim 40 is drawn to a pharmaceutical composition comprising (a) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type (SPINK) polypeptide, and wherein the recombinant herpes simplex virus genome comprises an inactivating mutation in one or both copies of an ICP4 herpes simplex virus gene; and (b) a pharmaceutically acceptable excipient.
For completeness, claim 1 is drawn to pharmaceutical composition comprising
(a) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type 5 (SPINKS) polypeptide; and (b) a pharmaceutically acceptable excipient.
unlike claim 1- requires an inactivating mutation in one or both copies of an ICP4 HSV gene. This establishes an undue burden on the Examiner. 

				 Withdrawn Rejection (s)
Applicant’s arguments filed 11/30/2021, with respect to the 103 (a) rejection of claims 1-3, 5-7, 9-10, 12, 32 and 37 as being unpatentable over Dressen et al. (PgPub US20190078160A1, Filed 4/20/2018, WO2018195472A1), Crystal et al. (US20030223962A1, Published 12/4/2003), DeLuca (U.S. Patent 5804413A, Published 9/8/1998) and Brandt et al. (U.S. Patent 6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019) have been fully considered and are found persuasive. Specifically, Examiner was persuaded by Applicant’s argument that Dressen does not teach the nucleotide sequence itself as the pharmaceutical composition. Rather, Applicant argues, Dressen teaches that the polypeptide is the pharmaceutical composition. Insofar as claim 1 is drawn to a pharmaceutical composition comprising….one or more polynucleotides encoding a …... SPINK5 polypeptide…”, the rejection is withdrawn. 
Applicant’s arguments filed 11/30/2021, with respect to the 103 (a) rejection of claims 15-21, 23-25, 27-28, 30 and 34-36 as being unpatentable over Hovnanian et al.  (PgPub US20030190637A1, Published 10/9/2003) in view Gurevich et al. (May 2018. Journal of Investigative Dermatology 138(5):S129, Reference 42 in IDS filed 11/13/2019), DeLuca (U.S. Patent 5804413A, Published 9/8/1998), Brandt et al. (U.S. Patent 6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019), Deperthes et al. (PgPub US20140341881A1, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 recites the limitation "the skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim or the claim from which it depends. Indeed, independent claim 1 is copied below, in full. Note that claim 1 fails to recite ‘a skin’. 


    PNG
    media_image1.png
    222
    948
    media_image1.png
    Greyscale


Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 5-7, 9-10, 12, 32, 37-38 and 41 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Forssmann et al. (U.S. Patent US6939851B1, Published 9/6/2005), Forssmann et al. (WO2000078963A1, Published 12/28/2000), Crystal et al. (US20030223962A1, Published 12/4/2003, previously cited), DeLuca (U.S. Patent 5804413A, Published 9/8/1998, previously cited) and Brandt et al. (U.S. Patent 6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019). Cited U.S. Patent to Forssmann et al. corresponds to cited WIPO document to Forssmann et al. Note that the WO2000078963 document is only cited in this office action because it was found to teach a claimed sequence using the USPTO’s sequence search engine. 

Regarding claim 1, Forssmann et al. is drawn to serine protease inhibitors, cDNA coding for serine protease inhibitors and medicaments containing such inhibitors or their coding nucleic acid (Col. 1, lines 1-14) and pharmaceutically acceptable vehicles (Col. 2, lines 38-40). Forssmann teaches the nucleic acids may also be used in gene therapy, either directly or coupled to suitable vehicles/vectors (Col. 3, lines 1-5). In one embodiment, Forssmann teaches the medicament is employed for treatment of asthma (Col. 2, lines 64-65). Forssmann teaches the serine protease inhibitor has the amino acid sequence of SEQ ID NO: 1 which is 99.7% claim 9) to SEQ ID NO: 9 (see below). Note the sequence below is a human (as in claim 7) SPINK5 (as further in claim 1).
RESULT 15
AAB46589
ID   AAB46589 standard; protein; 1064 AA.
XX
AC   AAB46589;
XX
DT   15-JUN-2007  (revised)
DT   10-APR-2001  (first entry)
XX
DE   Serine protease inhibitor protein SEQ ID NO 1.
XX
KW   Serine protease inhibitor; antiinflammatory; antiasthmatic; anti-HIV;
KW   cytostatic; inflammation; cervix; Bartholin's gland; vagina; tonsillitis;
KW   pharyngitis; laryngitis; mucus formation; pulmonary inflammation; AIDS;
KW   post-operative bleeding; hyperfibrinolysis; asthma; tumor; leukemia;
KW   emphysema; BOND_PC; serine protease inhibitor Kazal-type 5;
KW   serine protease inhibitor Kazal-type 5 [Homo sapiens]; LEKTI precursor;
KW   LEKTI precursor [Homo sapiens].
XX
OS   Unidentified.
XX
CC PN   WO200078963-A1.
XX
CC PD   28-DEC-2000.
XX
CC PF   22-JUN-1999;   99WO-EP004331.
XX
PR   22-JUN-1999;   99WO-EP004331.
XX
CC PA   (FORS/) FORSSMANN W.
XX
CC PI   Maegert H,  Staendker L,  Kreutzmann P;
XX
DR   WPI; 2001-091572/10.
DR   PC:NCBI; gi4585699.
DR   PC:SWISSPROT; Q9NQ38.
XX
CC PT   New polypeptide serine proteinase inhibitor, useful for treating 
CC PT   inflammatory conditions, post-operative bleeding, asthma, acquired 
CC PT   immunodeficiency syndrome, tumors and leukemia and for preventing 
CC PT   emphysema.
XX
CC PS   Claim 1; Page 15-18; 32pp; German.
XX
CC   This invention describes a novel serine proteinase inhibitor (I) which 
CC   has antiinflammatory, antiasthmatic, anti-HIV (human immunodeficiency 
CC   virus) and cytostatic activity. The inhibitor, fragments and nucleic 
CC   acids are useful in the treatment of inflammation of the cervix, 
CC   Bartholin's gland and other parts of the vagina, tonsillitis, 
CC   pharyngitis, laryngitis, inflammatory processes associated with excessive

CC   treatment of post-operative bleeding resulting from hyperfibrinolysis, 
CC   asthma, AIDS (acquired immunodeficiency syndrome), tumors and leukemia 
CC   and for the prevention of emphysema. The polynucleotides and 
CC   oligonucleotides can be used as diagnostic agents and for the treatment 
CC   of conditions associated with excessive expression of the inhibitor or 
CC   its fractions or excessive activity of the regions coding for these 
CC   compounds
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 1064 AA;

  Query Match             99.7%;  Score 5737;  DB 2;  Length 1064;
  Best Local Similarity   99.5%;  
  Matches 1059;  Conservative    4;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKIATVSVLLPLALCLIQDAASKNEDQEMCHEFQAFMKNGKLFCPQDKKFFQSLDGIMFI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKIATVSVLLPLALCLIQDAASKNEDQEMCHEFQAFMKNGKLFCPQDKKFFQSLDGIMFI 60

Qy         61 NKCATCKMILEKEAKSQKRARHLARAPKATAPTELNCDDFKKGERDGDFICPDYYEAVCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NKCATCKMILEKEAKSQKRARHLARAPKATAPTELNCDDFKKGERDGDFICPDYYEAVCG 120

Qy        121 TDGKTYDNRCALCAENAKTGSQIGVKSEGECKSSNPEQDVCSAFRPFVRDGRLGCTREND 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDGKTYDNRCALCAENAKTGSQIGVKSEGECKSSNPEQDVCSAFRPFVRDGRLGCTREND 180

Qy        181 PVLGPDGKTHGNKCAMCAELFLKEAENAKREGETRIRRNAEKDFCKEYEKQVRNGRLFCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PVLGPDGKTHGNKCAMCAELFLKEAENAKREGETRIRRNAEKDFCKEYEKQVRNGRLFCT 240

Qy        241 RESDPVRGPDGRMHGNKCALCAEIFKQRFSEENSKTDQNLGKAEEKTKVKREIVKLCSQY 300
              ||||||||||||||||||||||||||:|||||||||||||||||||||||||||||||||
Db        241 RESDPVRGPDGRMHGNKCALCAEIFKRRFSEENSKTDQNLGKAEEKTKVKREIVKLCSQY 300

Qy        301 QNQAKNGILFCTRENDPIRGPDGKMHGNLCSMCQAYFQAENEEKKKAEARARNKRESGKA 360
              |||||||||||||||||||||||||||||||||| |||||||||||||||||||||||||
Db        301 QNQAKNGILFCTRENDPIRGPDGKMHGNLCSMCQVYFQAENEEKKKAEARARNKRESGKA 360

Qy        361 TSYAELCSEYRKLVRNGKLACTRENDPIQGPDGKVHGNTCSMCEVFFQAEEEEKKKKEGK 420
              |||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||:


Qy        421 SRNKRQSKSTASFEELCSEYRKSRKNGRLFCTRENDPIQGPDGKMHGNTCSMCEAFFQQE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SRNKRQSKSTASFEELCSEYRKSRKNGRLFCTRENDPIQGPDGKMHGNTCSMCEAFFQQE 480

Qy        481 ERARAKAKREAAKEICSEFRDQVRNGTLICTREHNPVRGPDGKMHGNKCAMCASVFKLEE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ERARAKAKREAAKEICSEFRDQVRNGTLICTREHNPVRGPDGKMHGNKCAMCASVFKLEE 540

Qy        541 EEKKNDKEEKGKVEAEKVKREAVQELCSEYRHYVRNGRLPCTRENDPIEGLDGKIHGNTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EEKKNDKEEKGKVEAEKVKREAVQELCSEYRHYVRNGRLPCTRENDPIEGLDGKIHGNTC 600

Qy        601 SMCEAFFQQEAKEKERAEPRAKVKREAEKETCDEFRRLLQNGKLFCTRENDPVRGPDGKT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 SMCEAFFQQEAKEKERAEPRAKVKREAEKETCDEFRRLLQNGKLFCTRENDPVRGPDGKT 660

Qy        661 HGNKCAMCKAVFQKENEERKRKEEEDQRNAAGHGSSGGGGGNTQDECAEYREQMKNGRLS 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||:|||||||||
Db        661 HGNKCAMCKAVFQKENEERKRKEEEDQRNAAGHGSSGGGGGNTQDECAEYQEQMKNGRLS 720

Qy        721 CTRESDPVRDADGKSYNNQCTMCKAKLEREAERKNEYSRSRSNGTGSESGKDTCDEFRSQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CTRESDPVRDADGKSYNNQCTMCKAKLEREAERKNEYSRSRSNGTGSESGKDTCDEFRSQ 780

Qy        781 MKNGKLICTRESDPVRGPDGKTHGNKCTMCKEKLEREAAEKKKKEDEDRSNTGERSNTGE 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 MKNGKLICTRESDPVRGPDGKTHGNKCTMCKEKLEREAAEKKKKEDEDRSNTGERSNTGE 840

Qy        841 RSNDKEDLCREFRSMQRNGKLICTRENNPVRGPYGKMHINKCAMCQSIFDREANERKKKD 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 RSNDKEDLCREFRSMQRNGKLICTRENNPVRGPYGKMHINKCAMCQSIFDREANERKKKD 900

Qy        901 EEKSSSKPSNNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 EEKSSSKPSNNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEA 960


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 LERAKLQEKPSHVRASQEEDSPDSFSSLDSEMCKDYRVLPRIGYLCPKDLKPVCGDDGQT 1020

Qy       1021 YNNPCMLCHENLIRQTNTHIRSTGKCEESSTPGTTAASMPPSDE 1064
              ||||||||||||||||||||||||||||||||||||||||||||
Db       1021 YNNPCMLCHENLIRQTNTHIRSTGKCEESSTPGTTAASMPPSDE 1064

And although Forssmann teaches an in vivo administration of the composition via a vector, Forssmann et al. fails to teach the composition comprising a nucleic acid encoding a SPINK5 is administered in vivo via a herpes simplex virus (as further in claim 1). 
Before the effective filing date of the claimed invention, Crystal et al. taught a method of in vivo delivery of a gene product to treat asthma (Pg. 1, para.9; Pg. 4, para. 31). Particularly, Crystal teaches the method comprises administering a herpes simplex virus (HSV) vector comprising a recombinant (Pg. 2, para. 12) HSV genome (Pg. 2, para. 16) (as further in claim 1), wherein the HSV vector comprises an exogenous nucleic acid sequence of interest that encodes a gene product (i.e. polypeptide) to the pleural cavity of the lung. Crystal teaches the HSV vector transfects pleural tissue cells and the exogenous nucleic acid sequence is expressed to produce the gene product. Continuing, Crystal teaches the gene product then contacts non-pleural tissue, thereby treating asthma. Crystal adds that HSV-based viral vectors are suitable for use as gene transfer vectors to introduce nucleic acids into pleural cells. In a furthering embodiment, Crystal teaches the HSV vector is replication-deficient (Pg. 3, para. 20) (as in claim 3). 
Crystal teaches the exogenous nucleic acid is operably linked to a CMV promoter (Pg. 4, para. 36), a promoter that is suitable for transcription in a mammalian cell (as in claim 37
And while Crystal teaches a recombinant replication-defective HSV vector, Crystal fails to teach the recombinant HSV vector is an HSV-1 vector (as in claim 5).
Before the effective filing date of the claimed invention, DeLuca taught herpes simplex virus (HSV) strains for gene transfer (Abstract). Notably, DeLuca teaches said HSV vector is an HSV-1 vector (as in claim 5 and claim 12) (Col. 10, line 42+) that comprises (a) a genome defective for at least one of ICP4 (as in claim 38) (Col. 16, lines 30-42), ICP27, ICP0 and ICP22 genes (as in claim 6), and (b) at least one exogenous gene of interest (Col. 1, line 33+; Col. 22, lines 17-24). DeLuca teaches said HSV with deletions of ICP4, ICP27 and ICP22 imparts minimal effect on host cell structure. In addition, DeLuca adds that viral and cellular gene expression continues for onwards of four days post-infection while cellular DNA replication and cell division is inhibited (i.e. replication defective) (Col. 5, line 43+). Regarding claim 10 and claim 32, DeLuca teaches the deletion of ICP4 and ICP27 allow for the deletion or inactivation of the remainder of the IE genes, generating a viral genome that is transcriptionally silent in the absence of exogenously added ICP4 or ICP27 (Col. 13, lines 49-54). DeLuca teaches the generation of a viral genome that will enter the nucleus and not express any of its encoded genes will eliminate the cytotoxic effects associated with the expression of IE proteins. DeLuca adds that this will allow for the expression of a foreign gene (under the appropriate promoter control) from the efficiently delivered HSV genome without cytotoxic side effects, thereby allowing for safe and efficient gene therapy schemes (paragraph bridging Col. 17 and Col. 18).   
However, DeLuca fails to teach the HSV vector is replication-competent (as in claim 2). 
Before the effective filing date of the claimed invention, Brandt et al. taught a replication competent Herpes simplex virus (HSV) that expresses in infected cells a therapeutic claim 2) allow for continuous delivery of the therapuetic gene (Abstract; Col. 2, lines 38-41). 
With respect to claim 41, Examiner notes that this is a non-limiting claim. Claim 41 is drawn to the suitability of the pharmaceutically acceptable excipient of claim 1 being administered via several routes of administration. Per MPEP 2111.04, claim scope is not limited by claim language that suggest but does not require steps to be performed. Here, the suitability of the excipient for the different routes of administration recited in the claim is immaterial because the excipient is not required to be administered.    
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching,  
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Forssmann et al., wherein Forssmann teaches administering a pharmaceutical composition comprising a vector comprising a cDNA sequence encoding a human SPINK5 polypeptide for the purposes of treating asthma, with the teachings of Crystal et al., wherein Crystal teaches HSV vector mediated in vivo delivery of a gene product of interest into pleural tissue treats asthma.  That is, one of skill in the art would have been sufficiently motivated to modify the teachings of Forssmann such that the pharmaceutical composition comprising the vector comprising a cDNA sequence encoding a human SPINK5 polypeptide is delivered via an HSV vector because Crystal notes that HSV-based viral vectors are suitable for use as gene transfer vectors for the treatment of asthma. Further, one of ordinary skill in the art would have found it prima facie obvious to use the replication defective HSV-1 vector of DeLuca for the obvious benefit of transduction of targeted cells without cytotoxic effects. Alternatively, the skilled artisan would have also found it prima facie obvious to use the replication-competent HSV vector of Brandt for the expected benefit of continuous delivery.  
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.

In view of the cited art, and for the specific purpose of treating asthma, one of ordinary skill in the art would have been sufficiently motivated to administer a pharmaceutical composition comprising (i) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein said herpes simplex virus comprises a polynucleotide sequence encoding a SPINK5 polypeptide and (ii) a pharmaceutically acceptable excipient, to a patient in need thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 (in-part)-21, 23-25, 27-28, 30, 32, 34-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 is drawn, in-part, to a method of providing prophylactic relief to one or more signs or symptoms of Netherton Syndrome (NS) or atopic dermatitis. In medicine, the term prophylactic is generally accepted to describe treatment that prevents the onset of a disease. A review of the specification finds that Applicant has not redefined the term and as such, the term has been interpreted to mean its ordinary and customary meaning. This is problematic. This is because a prophylactic is understood to encompass total protection from disease. Thus, given the high level of required effect, a high level of evidence showing prevention is also required. The specification provides no evidence of total prevention of NS or atopic dermatitis, which would include the prevention of the development of the diseases in any person in the general population.
Nowhere does the specification provide a nexus between administration of the pharmaceutical composition of claim 15 and the subsequent prevention of NS or atopic dermatitis. A search of relevant art does not reveal the prevention or delay of NS or atopic dermatitis comprising administering any gene therapy vector comprising any nucleic acid. One of skill in the art could not reasonably extrapolate the examples in the specification to the predictable prevention of NS or atopic dermatitis in a patient. The specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. All of this underscores the criticality of providing workable examples which are not disclosed in the specification for preventing NS or atopic dermatitis.
Therefore, a method of providing prophylactic relief is not enabled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21, 23-25, 27-28, 30, 32, 34-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

(1) a method of treating a symptom of Netherton’s syndrome (NS) in a subject having NS, wherein said method comprises administering a pharmaceutical composition comprising: (a) a herpes simplex virus type 1 vector comprising a recombinant herpes simplex virus type 1 genome, wherein the recombinant HSV-1 genome comprises an inactivating mutation in the herpes simplex virus ICP4 gene, wherein the recombinant HSV-1 genome comprises one or more polynucleotides encoding a codon-optimized  Serine Protease Inhibitor Kazal-type 5 (SPINK5) polypeptide operably linked to a promoter suitable for transcription in a mammalian cell; and (b) a pharmaceutically acceptable excipient; and wherein the pharmaceutical composition is topically injected or intradermally injected into the subject; and wherein said administration results in the treatment of a symptom of a subject having NS
 	and

(2) a method of administering to a SPINK5-deficient subject a pharmaceutical composition comprising: (a) a herpes simplex virus type 1 vector comprising a recombinant herpes simplex virus type 1 genome, wherein the recombinant HSV-1 genome comprises an inactivating mutation in the herpes simplex virus ICP4 gene, wherein the recombinant HSV-1 genome comprises one or more polynucleotides encoding a codon-optimized  Serine Protease Inhibitor Kazal-type 5 (SPINK5) polypeptide operably linked to a promoter suitable for transcription in a mammalian cell; and (b) a pharmaceutically acceptable excipient; and 
 the specification does not reasonably provide enablement for any other embodiment.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 

•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is an HSV-1 vector comprising a recombinant HSV-1 genome which comprises an inactivating mutation in the ICP4 gene, wherein the recombinant HSV-1 genome comprises a polynucleotide encoding a codon-optimized SPINK5 polypeptide and a method of injecting said HSV-1 vector into the skin of a subject and wherein said SPINK5 is expressed in, and localizes to, the appropriate region of the epidermis.
The Breadth of the Claims: The breadth of the claims is excessive with regards to the HSV type and the route of administering the pharmaceutical composition.
Amount of Direction Provided by Inventor/Working Examples: At para. 237, the specification explains that the “HSV-S5” vector was generated as follows: a recombinant HSV-1 
No other ‘generated HSV vectors’ was used in the in vitro or in vivo examples. Furthermore, it should be noted that the working examples do not utilize a non-codon optimized human SPINK5. This is notable because the specification at para. 57 teaches use of a codon-optimized variant of a SPINK gene increases stability and/or yield of heterologous expression (RNA and/or protein) of the encoded SPINK polypeptide in a target cell (e.g., a target human cell such as a human keratinocyte or fibroblast), as compared to the stability and/or yield of heterologous expression of a corresponding non-codon-optimized, wild-type sequence. There is no indication in the specification that a non-codon optimized human SPINK5 would produce the same in vitro or in vivo results. 
Regarding the in vitro 
At para. 251, the specification teaches results of the in vitro tests demonstrate that an engineered herpes simplex virus can efficiently transduce normal human keratinocytes and produce high levels of exogenous SPINK5 after transduction. Importantly, while HSV-S5 was capable of rescuing/supplementing SPINK5 expression in human cells, the vector did not induce any major toxicity in any of the studies. In addition, the specification teaches the data presented herein indicates that HSV-S5 is capable of inducing secretion of functional SPINK5 at therapeutically relevant levels.
With respect to in vivo studies, at para. 252, the specification explains that studies were conducted in BALB/c mice because there are no practical disease animal models for SPINK5 deficiency, as homozygous deletion of SPINK5 is neonatal-lethal in animals. At para. 254 the specification describes a topical administration of an HSV vector. Specifically, the specification teaches the backs of mice were shaved, and hair follicles were removed with a hair removal product before further manipulations. After tape stripping, two sites on the backs of each mouse were treated topically with the appropriate test article. To contain the topical formulation at the treatment site, sterile plastic wells covered by a transparent adhesive dressing were adhered to the skin of the animals using surgical glue. HSV-S5 (or vehicle control) formulated in a methylcellulose gel carrier was then applied to the treatment sites via injection through the transparent adhesive dressing. After shaving the backs of another group of mice, para. 255 of the specification teaches HSV-S5 (or vehicle control) was then injected intradermally to two sites in the backs of each mouse in this group. 
  Under ‘Results’, the specification at para. 264 teaches qPCR analysis of the topically treated, tape-stripped skin indicated that the engineered HSV genomes encoding the human 
The State of the Prior Art: At the outset, the specification admits that studies were conducted in BALB/c mice because there are no practical disease animal models for SPINK5 deficiency. However, Desargues et al. (see attached) teach Spink5−/− mice faithfully replicate key features of Netherton syndrome (Abstract). Given the in vitro data in the specification showing that HSV-S5 is capable of inducing secretion of functional SPINK5 at therapeutically relevant levels in human cells, it is reasonable to conclude that there is a reasonable correlation between the disclosed in vitro results and an in vivo therapeutic activity. However, this is not the case for atopic dermatitis. This is because Bauer (see attached) teaches over 30 genes have been linked to atopic dermatitis with the Flg gene and the Tmem79/Matt gene alterations being common (Abstract). In vitro/in vivo correlation is not established here because the art fails to establish a direct relationship between SPINK5 deficiency and atopic dermatitis such that one of ordinary skill in the art would accept that the rescue of SPINK5 deficiency would treat a symptom of atopic dermatitis. 
Lachmann (Int J Exp Pathol. 2004 Aug; 85(4): 177–190.) teaches herpesviruses are classified into subfamilies depending on the cellular site of latency; HSV-1 and HSV-2 are members of the Alphaherpesvirinae and establish latency in sensory neurons. HSV-1 primarily Perkins (J Cell Mol Med. 2002 Jul; 6(3): 341–356) cautions against simple substitution of HSV-1 for HSV-2. Indeed, Perkins teaches HSV-1 infection of primary hippocampal neurons (in the absence of ICP10 PK trans-expression) is associated with high levels of apoptosis, as evidenced by caspase-3 activation, DNA fragmentation and cleavage of the DNA-repair enzyme PARP (Fig. 4B). Since HSV-1 also induces apoptosis in human brain affected by HSE, Perkins add that these findings indicate that the distinct neurological outcome of adults infected with HSV-1 or HSV-2 may be due to their distinct effect on modulation of apoptosis: in CNS neurons HSV-1 is pro-apoptotic while HSV-2 is neuroprotective (due to the ICP10 PK presence in its genome) (Pg. 352, Col. 1, para. 1).
The teachings above, particularly those of Perkins, establish that one of ordinary art in the skill could not reasonably extrapolate the results of the working examples in the specification- drawn to use of an HSV-1 vector- to any other herpes simplex virus vector.
Ain et al. (Trends Biotechnol. 2021 May;39(5):474-487) asks “Which route of administration [of gene delivery to skin] will yield the best results?” Ain adds that it seems unlikely that a systemic application of gene therapeutics intended for the treatment of skin diseases may result in any therapeutic effect in the skin as reaching the target cells is hampered due to epidermal–dermal junction zone and the lack of blood vessels in the viable epidermis.
What about topical applications? Ain notes that entering the viable layers of the human skin intact is the prerequisite for correcting or editing genes. However, it should be noted that Jayaran et al. (Exp Dermatol. 2021 Jul;30(7):887-896) teach topical delivery or intravenous/intradermal injection of therapeutic vectors directly into the skin or patients’ body, known as in vivo gene therapy, has become another attractive therapeutic strategy for genetic skin disease (also known as genodermatoses). Jayaran adds that there were few reported in vivo gene therapy studies using intravenous delivery approach for genodermatoses as extensive studies are required to demonstrate the risk and safety issues related to vectors through circulation system and the efficiency of therapeutic vectors homing to the skin (Pg. 2, Col. 2, para. 1).
Ain et al. establishes systemic applications of gene therapeutics for skin diseases is hampered by the lack of blood vessels in the epidermis. Jayaran warns that there is a lack of teachings in the art regarding an intravenous delivery for in vivo gene therapy for skin diseases. 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish a direct link between SPINK5 deficiency and atopic dermatitis, the breadth of the claims which encompasses use in the claimed method with any herpes simplex virus, the state of the art which establishes an unpredictability in the delivery of viral vectors into skin and for the purposes of treating skin diseases, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632